                          Case 3:19-cv-01000-HZ                  Document 1     Filed 06/26/19           Page 1 of 5



'' Pro Se"i (Rev. 12/16) Complaint for a Civil Case




                                                        - - - - - District of - - - - -

                                                               _____ Division


                                                                        )   Case No.
                                                                        )                  (to be filled in by the Clerk's Office)
                                                                        )
                               Plaintiff(s)                             )
                                                                                                       D Yes        ~
  (Write the full name of each plaintiffwho is filing this complaint.
  If the names ofall the plaintiffs cannot fit in the space above,
                                                                        )   Jury Trial: (check one)
                                                                        )
                                                                                su.~                     ~~-~-~
  please write "see attached" in the space and attach an additional
  page with the full list ofnames.)                                     )
                                     -v-                                )
                                                                        )
                                                                                         'J        1 ~
                                                                                           D<-l- v~~ V\_..
                                                                                                                   -.-a.l-t\~
                                                                                                                       l
                                                                        )
                  LSb,l\=:.S                                            )                      vl)     o V'ltl~ ~-J{A-~-f-e.-,,
                                                                        )
                                Defendant(s)
  (Write the full name of each defendant who is being sued. If the      )
  names ofall the defendants ca,mot fit in the space above, please      )
  write "see attached" in the space and attach an additional page       )
  with the full list of names.)



                                                      COMPLAINT FOR A CIVIL CASE

  I.         The Parties to This Complaint
             A.         The Plaintiff(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                                   Name
                                   Street Address
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address


             B.         The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title (iflawwn). Attach additional pages if needed.


                                                                                                                                     Page 1 of 5
                        Case 3:19-cv-01000-HZ                     Document 1            Filed 06/26/19         Page 2 of 5




Pro Se 1 (Rev. I 2/16) Complaint for a Civil Case


                      Defendant No. 1
                                                                                                                         A ~Slvvt_t;-J!;l..
                                 Name                                         Ls µ A-'-s                                 ~Vl_v/     1:::i'l T,.L?i1S
                                 Job or Title (if known)                    ~--~~l.:.e..Ls A--T - ,                            ~-?+
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if/mown)


                      Defendant No. 2
                                 Name                              6        ·~~~~-                ~Jj                    Jt11.,v0   S~kce/·
                                 Job or Title (if known)          J)LPl<-·'11-       «{I OLU.{,_f Cj,~s. .e. ,~F~-i                    '1.r
                                 Street Address                                  lf O ( I )__~-h . ..t\ uz_. .
                                 City and County
                                  State and Zip Code
                                 Telephone Number
                                 E-mail Address (if !mown)


                      Defendant No. 3
                                  Name
                                  Job or Title (if known)
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                                                                                                     ~
                                                                                                  11
                                  E-mail Address (if/mown)               'X2£?~\~·;;( <-€7             I       (Li -9--c..., lot_.:;~
                                                                                                           V\A....

                                                    5      tlaj    \\   D..e '-'<-.,,.{ '1   -:5:c ~.,c,z;>~JL.~ ./4-tJ~ '2-?>0 <.o
                      Defendant No. 4
                                  Name
                                  Job or Title (if known)
                                  Street Address
                                  City and County
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (if known)



                                                                                                                                    Page 2 of 5
                       Case 3:19-cv-01000-HZ                      Document 1        Filed 06/26/19        Page 3 of 5



Pro Se 1 (Rev. 12/16) Complaint for a Civil Case


II.        Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What is the asis for federal court jurisdiction? (check all that apply)
                                                                    D Diversity of citizenship
           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case. °5L..     J\..o Ad
                                                            <t7 {           D
                                                                         IAA. ~-~ }..P-t-....,   10 ~ - , . _ _ ,
                                                      ~ LL vU t "=>i- ~ b ~~ Co ( ,.,z-(__
                                                                          1..-C,-
                                                      ,;;:_)                                     -
                                                        ,~ ?/l/4)v~-:~ 11\JO +,-~
                                                                              \..
                                                                                  e-~
                                                                                           //. /


                                                               ~~ o ~ ~                                 -:s:..U-~ uJt-. A~~
           B.         lftbe Basis for Jurisdiction ls Diversity of Otizenship                                  \JS ·        ~LL le.,+        1
                                                                                                                                                 (   '-0
                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individua
                                            The plaintiff, (name)                                       ~ , is a citizen of the
                                                                    ~~..--J---':C>.-~'--U='-J---''-""-'-'""----=---'=-
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name}                                                        , is incorporated
                                                                        ---+-------------,,""----
                                            under the laws of the State of (name)
                                            and has its principal place of business in the S



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                   C}.o               ~                 , is a citizen of
                                                                       ------,,~✓-~-----,=-----Or is a citizen of
                                            the State of (name)
                                            (foreign nation)                          Z7
                                                                                                                                     Page 3 of 5
                                            '.
                         Case 3:19-cv-01000-HZ                           Document 1                Filed 06/26/19       Page 4 of 5



  Pro Se I (Rev. 12/16) Complaint for a Civil Case




                                  b.         If the defendant is a corporation
                                             The defendant, (name)                                                           , is incorporated under
                                                                                   ---------- ---+J----
                                             the laws of the State of (name)
                                             principal place of business in the State of (name)
   ~A~-                                      Or is incorporated under the laws of (foreign nation)
                lOA..~?                      and has its principal place of business in (name)
         {).( ..c~ir,'4-'
 b- p,ua-,1 u.-1J
     rfJ .{:   ~                  (If more than one defendant is named in the complaint, attach an additional page providing the
                                  same fofonnation for each additional defendant)

1:5        ..n-J.                 The Amount in Controversy
 &
l ~ '=>w,,t.v~
                                  The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                  stake-is more than $75,000, not counting interest and costs of court, because (explain):




  III.         Statement of Claim

            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff hann or violated the plaintiffs rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

                   h !t)~..,{~ ~                   kO     s -    1,,_
                                                                        CAS
                                                                              I
                                                                                       e,,.__,
                                                                                       L
                                                                                                 ~ 1-1A.A0.
                                                                                                 v0   s   c-,,
                                                                                                                 L-""-•'-~~l/~:c-~-
                                                                                                                 e9 (         A..,   l'j-'l-
                  -(\..v~ U-[_r~t·1J    ~ lYvi«_cJ                                                                                    Wl{ -
                   ~~ ~ . , , i,_. '\--- - I             ~ ~                                                                   ~ ,,....J(_
                                                                            ~-~h




                   \ .wZ ~                                 {:{Ji:'='
                                      ,+ .,(A~ l '-f..u,~-J.~                                                                  io
  IV.          Relief

            State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
            arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
            the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
            punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
            punitive money damages.            _"
                                                 +        c ((,
                                                       &,._ "\...)
                                                                     . \
                                                                        &'/.A_ C
                                                                                 O C( Cf_,/:-_0
                                                                                   ,   "Q v-0
                                                                                                   c/2                          r,

                                                     lJ Q      ~ Le__ c,,-0 ~u2 ~ ~                         ~ "(,C:..,u._ _v f ~cJ


                                                     ·11\J O      ~c-e~ \ /\)                             Ccu c1 ~
                                                           ',       '    .    L,_..,-t-~-~ CJru.»JA._,
                                                           Ro,.,~     ,.q --0           --- Sc-PL o e fs
                                                              fL,. ~ - L--'-1.,.,-~ ·          \ \. '4 ~
                                                                     ill--~c
                                                                                                                                               Page 4 of 5
                                                                                                  CA,,--~           vie " vt. 1 -:s     - IL{~
                                                                                                                   ! •.
                        Case 3:19-cv-01000-HZ             Document 1         Filed 06/26/19       Page 5 of 5


I    I   it,

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




V.             Certification and Closing

               Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
               and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
               unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
               nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
               evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
               opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
               requirements of Rule 11.

               A.      For Parties Without an Attorney

                       I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                       served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                       in the dismissal of my case.


                      Date of signing:


                       Signature of Plaintiff
                      Printed Name of Plaintiff


               B.      For Attorneys

                      Date of signing:


                       Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                       Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                          Page 5 of 5
